         Case 1:20-cv-03388-EGS Document 30 Filed 03/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                       Plaintiffs,
v.                                                        Case No. 1:20-cv-03388-EGS

DONALD J. TRUMP, et al.,


                       Defendants.




                       MOTION FOR ADMISSION OF ATTORNEY
                        MONIQUE N. LIN-LUSE PRO HAC VICE


       Pursuant to Rule 83.2(d) of the Local Rules of the United States District Court for the

District of Columbia, attorney Samuel Spital, a member in good standing of the bar of this Court,

respectfully moves this Court for an Order admitting Monique N. Lin-Luse (“applicant”) to

participate pro hac vice as co-counsel for Plaintiff in the above-captioned action. Attached as

Exhibit A is the Declaration of Monique N. Lin-Luse in Support of the Motion for Pro Hac Vice

Admission.


       WHEREFORE, Plaintiff, by its attorney Samuel Spital, respectfully requests that this Court

grant permission to Monique N. Lin-Luse to appear and practice pro hac vice on behalf of Plaintiff.




                                                1
       Case 1:20-cv-03388-EGS Document 30 Filed 03/11/21 Page 2 of 2




DATED: March 11, 2021                    Respectfully submitted,




                                         Samuel Spital (D.C. Bar No.: NY0248)
                                         NAACP LEGAL DEFENSE &
                                         EDUCATIONAL FUND, INC.
                                         40 Rector Street, 5th Floor
                                         New York, New York 10006
                                         (212) 965-2200
                                         sspital@naacpldf.org




                                     2
